Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated July 27, 2022. Claims 7 and 12 were amended. Claims 1-17 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. John Cornely on August 24, 2022.  

3.1	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1.	A device comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to:
determine that a component of a first model of a physical system is more complex than other components of the first model;
generate training data from the first model of the physical system;
using the generated training data, design a reduced complexity component for the said component of the first model; 
generate a second model of the physical system by replacing the component in the first model with the reduced complexity component; 
simulate the physical system using the second model over a predefined time horizon, and update simulation outputs; 
use the simulation outputs and compute mean square errors between simulated values of variables of the physical system and observed values of the variables; and
diagnose a fault in the system using computed values of mean square errors..

Replace claim 2 with:
. 2.	A device comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to:
determine a set of constitutive equations of a physical system, the constitutive equations based on generalized mass spring dampers (gMSD);
solve a constrained optimization problem that is based on the determined set of constitutive equations;
learn a representation of a component of the physical system using a solution of the constrained optimization problem;
evaluate a loss function for the optimization problem using model based simulations using the learned representation of the component;
estimate values of a number of parameters of the physical system using the optimization and simulations; and
determine a fault condition of the physical system if the estimated values of the parameters deviate from their nominal values as indicated by mean square errors (MSE) between those values.

In claim 3, Lines 4-5, “he dispassivity condition” 
has been changed to
--the dissipativity condition--.

Replace claim 11 with:
11.	A device comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to:
use a causal map to assign causality relations between at least one input variable of a component and at least one output variable of the component in a physical system by:
first, training parameters of the component from training data; and
 second, fine tuning the parameters of the component by using a model of the physical system, wherein the physical system includes the component; 
perform simulations of the physical system using the model and the fine tuned parameters and update simulation outputs; 
use the simulation outputs and compute mean square errors between simulated values of variables of the physical system and observed values of the variables; and
determine a fault condition of the system using computed values of mean square errors.

Reasons for Allowance



4.	Claims 1-17 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) obtaining robust vibrating performance to optimize the bottomhole assembly design and drilling parameters; modeling complex torsional and axial vibration; modeling axial and torsional vibration based on impedance, frequency dependent mass-elastic-damp model; the severity of failure of a given type due to vibration can be determined by comparing the drilling parameter dynamic fluctuation  of amplitude against the average value; when the vibrating function fault occurs, the frequency of a single dominant frequency mode will cause the dynamic change of the leading part of the observed drilling parameter; the drilling tool assembly model for torsional and axial excitation; through frequency domain modeling of the drilling tool assembly response to excitation, obtain information about drilling tool assembly design under specific operating conditions and the vibrating characteristics; the implementation is made on a system computer with a graphical display for presenting output; the results of the method are stored in a data storage device; the computer system is capable of carrying out the method; to construct the drilling assembly, many tubular members are connected; the cross sections change along the length of the assembly; each tubular member has different cross section and is represented as a separate element; this results in high calculation cost; using more simple and effective drilling tool assembly description to speed up calculation and reduce the complexity of the model (Ertas et al., Chinese Patent CN 102575516 A, Published July 2012);
(2) the image data is sent to a neural network, at the time of generating a prediction result and a characteristic explanatory diagram; constructing a characteristic causality graph of a prediction model; building a convolutional neural network; using the neural network for establishing a characteristic explanatory diagram; neural network prediction model for training and prediction; constructing a prediction model causal graph; fitness=1/RMSE (γ, σ), wherein the RMSE (γ, σ) is the predicted result root-mean-square error; stopping the iteration when the target function value is less than or equal to a given threshold; the forecasting method relates to a mathematical concept and physical principle; the process follows risk minimization principle; it converts the vector inequality constraint into an equality constraint; it solves a quadratic programming problem into solving a linear equations; it greatly reduces the calculation complexity and achieves high calculation speed; given training set, a linear equation defined in the feature space is: yi=wT φ (x) + bi  (Li et al., Chinese Patent CN 108345966 A, Published July 2018); and
(3) the causal relationship analyzes the cause of change in time series data of the nodes constituting the causal relation model; a technique for analyzing a causal relationship between a plurality of nodes; a causal model in time series is generated for each event having a causal relationship with the first event; identify a change in a event among the events having the causal relationship with the first event equal to or larger than a predetermined threshold as the cause of change of the first event; the causal analysis uses the causal relationship model constructed by applying system dynamics to the investigation; the causal relationship analysis traces the causal relationship between nodes, so the node identified last is identified as the node that affected the change in time series data at the past time point; the causal analysis calculates the rate of change of time series data with respect to each node in the causal relationship model (Japanese Inventor 1 et al., Japanese Patent JP WO2016088230 A1, Published June 2017).


None of these references taken either alone or in combination with the prior art of record discloses a device, specifically including:
(Claim 1) " determine that a component of a first model of a physical system is more complex than other components of the first model;
generate training data from the first model of the physical system;
using the generated training data, design a reduced complexity component for the said component of the first model; 
generate a second model of the physical system by replacing the component in the first model with the reduced complexity component" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a device, specifically including:
(Claim 2) " solve a constrained optimization problem that is based on the determined set of constitutive equations;
learn a representation of a component of the physical system using a solution of the constrained optimization problem;
evaluate a loss function for the optimization problem using model based simulations using the learned representation of the component;
estimate values of a number of parameters of the physical system using the optimization and simulations" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a device, specifically including:
(Claim 11) "use a causal map to assign causality relations between at least one input variable of a component and at least one output variable of the component in a physical system by:
first, training parameters of the component from training data; and
 second, fine tuning the parameters of the component by using a model of the physical system, wherein the physical system includes the component" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 24, 2022